EXHIBIT 10.3





SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT


THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”), is made as
of the 5th day of March, 2015 by and between PRESTON HILLS GARDENS ASSOCIATES,
LLC and RIVERSIDE REALTY PRESTON HILLS, LLC, each a Delaware limited liability
company (collectively, “Seller”) and STEADFAST ASSET HOLDINGS, INC., a
California corporation (“Buyer”).
R E C I T A L S:
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated January 21, 2015, as amended by that certain First Amendment to Purchase
and Sale Agreement dated February 3, 2015 (collectively, the “Purchase
Agreement”), for the purchase and sale of improved real property, together with
personal and intangible property, located in Gwinnett County, Georgia, and more
particularly described in the Purchase Agreement (the “Property”); and
WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as set forth
herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
set forth herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer hereby agree as
follows:
1.Definitions. All capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Purchase Agreement.
2.    Recitals. The recitals set forth above are incorporated herein as part of
this Amendment.
3.    Time and Place of Closing. Section 7.2 of the Purchase Agreement is hereby
deleted in its entirety and replaced with the following:
“7.2    Time and Place. The Closing shall take place through escrow with the
Title Company on the Closing Date. On the Closing Date: (a) the parties shall
cause the Escrow Agent to disburse the Purchase Price (subject to prorations and
adjustments provided in this Agreement) to Seller pursuant to this Agreement and
to other parties as set forth on the executed settlement statement, and (b) the
parties shall direct the Escrow Agent to file, record and/or deliver all
documents executed in accordance with this Agreement to the parties in
accordance with this Agreement, as to be set forth in written instructions
received by the parties. On or before the Closing Date, Buyer and Seller shall
deliver all closing documents into escrow with the Escrow Agent and take all
other actions reasonably necessary to close the transaction contemplated herein,
except that Buyer shall not be required to deposit funds sufficient to close the
transaction until 1:00 p.m. eastern time on the Closing Date.”




--------------------------------------------------------------------------------





4.    No Other Amendments. Except as otherwise expressly amended by this
Amendment, (a) this Amendment shall not otherwise operate to waive, modify,
release, consent to or in any manner affect any rights or obligations of Seller
and Buyer under the Purchase Agreement, and (b) the Purchase Agreement (as
amended by this Amendment) remains in full force and effect.
5.    Conflict; Counterparts. In the event of any conflict between the terms of
this Amendment and the Purchase Agreement, this Amendment shall control. This
Amendment may be executed in multiple counterparts via facsimile or email in
.PDF format, each of which shall be deemed to be an original, but such
counterparts when taken together shall constitute but one Amendment.
6.    Successors and Assigns. This Amendment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors, heirs,
administrators and assigns.
7.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the state in which the Property is located without
regard to choice of law rules.
[The remainder of this page is intentionally left blank.]





2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


SELLER:
 
 
 
 
 
 
 
 
 
 
PRESTON HILLS GARDENS ASSOCIATES, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
Preston Hills Managing Co., LLC, a Delaware
 
 
limited liability company, its Manager

    
By:
/s/ T. Richard Litton, Jr.
Name:
T. Richard Litton, Jr.
Title:
Vice President





RIVERSIDE REALTY PRESTON HILLS, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Riverside Preston Hills Managing Co., LLC, a
 
 
Delaware limited liability company, its Manager

    
By:
/s/ T. Richard Litton, Jr.
Name:
T. Richard Litton, Jr.
Title:
Vice President



                    
BUYER:
 
 
 
STEADFAST ASSET HOLDINGS, INC.
a California corporation
 
 
 
By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Vice President











9298763 v1



3

